Citation Nr: 0915800	
Decision Date: 04/27/09    Archive Date: 05/07/09

DOCKET NO.  05-17 570 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for claimed post-traumatic 
stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1961 to 
March 1965.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from an October 2004 RO rating 
decision.  

The Veteran testified before a Decision Review Officer (DRO) 
in November 2005.  

In September 2007, the Veteran requested the opportunity to 
testify at a hearing held before a Veterans Law Judge in 
Washington, DC.  The RO scheduled the hearing for April 2008 
and sent a notice letter to Veteran, at his address of 
record, and to the Veteran's representative.  The notice 
mailed to the Veteran was returned as undeliverable.  

A review of the Veteran's claims file indicates no other 
address to which an additional notice could be sent.  See 
Woods v. Gober, 14 Vet. App. 214, 220-21 (2000); Cross v. 
Brown, 9 Vet. App. 18, 19 (1996); Hyson v. Brown, 5 Vet. App. 
262 (1993).  

The Veteran did not attend the hearing and, since that time, 
has not requested the opportunity to testify at another Board 
hearing.  Hence, the Board finds that the Veteran's request 
to testify at a hearing has been withdrawn.  See 38 C.F.R. § 
20.704 (2008).  

In June 2008 the Board remanded the issue on appeal to the RO 
via the Appeals Management Center (AMC).   

The appeal is once again being remanded to the RO via the AMC 
in Washington, DC.  VA will notify the Veteran if further 
action is required.  


REMAND

In June 2008, the Board remanded the issue of service 
connection for claimed PTSD in order to verify the Veteran's 
claimed in-service stressors, to administer a VA examination, 
and to obtain the Veteran's VA treatment records.  

In October 2008, the RO contacted the Veteran for specific 
details of the alleged in-service stressful incidents and for 
information of post-service VA treatment.  The Veteran 
responded in October 2008 that all of his treatment was done 
at the Philadelphia VA Medical Center (VAMC).  

However, the Board finds that the other required action was 
not carried out.  Specifically, the RO was directed to review 
the entire claims file, including the Veteran's medical 
treatment records and previous statements of stressors, and 
any information submitted by other individuals or otherwise 
obtained pursuant to this remand, and prepare a summary of 
all claimed stressors.  

A summary of the stressors and all associated documents were 
to be sent, as appropriate, to the Marine Corp Historical 
Center (MCHC), or to the U.S. Army and Joint Services Records 
Research Center (JSRRC).  

The MCHC and JSRRC should have been requested to provide any 
information that might corroborate the Veteran's alleged 
stressors.  

In addition, after associating with the claims folder all 
available records received pursuant to the above-requested 
development, the Veteran was to be afforded a VA psychiatric 
examination to determine the current nature and extent of any 
psychiatric disability found to be present.  

It is noted that a remand by the Board confers upon the 
claimant, as a matter of law, the right to compliance with 
the remand order.   Stegall v. West, 11 Vet. App. 268 (1998).  

Where the remand orders of the Board were not complied with, 
the Board itself errs in failing to insure compliance; in 
such situations the Board must remand back to RO for further 
development.  

The Veteran is hereby advised that failure to report to the 
scheduled examinations may result in denial of the claim.  
See 38 C.F.R. § 3.655 (2008).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the Veteran and death of an immediate 
family member.  

In addition to the actions requested hereinabove, the RO 
should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claim on appeal.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.   The RO must review the entire claims 
file, including the Veteran's medical 
treatment records and previous statements 
of stressors, and any information 
submitted by other individuals or 
otherwise obtained pursuant to this 
remand, and prepare a summary of all 
claimed stressors. A summary of the 
stressors and all associated documents 
should be sent, as appropriate, to the 
Marine Corp Historical Center (MCHC), or 
to the U.S. Army and Joint Services 
Records Research Center (JSRRC).  The 
MCHC and JSRRC should be requested to 
provide any information that might 
corroborate the Veteran's alleged 
stressors.  If the RO is unable to 
corroborate a stressor, the RO must 
inform the Veteran of the results of the 
requests for information about the 
stressors.  

2. After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the Veteran should be 
afforded a VA psychiatric examination to 
determine the current nature and extent 
of any psychiatric disability found to be 
present.  All necessary special studies 
or tests should be accomplished.  It is 
imperative that the examiner who is 
designated to examine the Veteran reviews 
the evidence in the claims folder, 
including a complete copy of this remand 
and the June 2008 REMAND, and 
acknowledges such review in the 
examination report.  

The report of examination should contain 
a detailed account of all manifestations 
of any psychiatric disability found to be 
present.  All necessary tests should be 
conducted, and the examiner must 
specifically rule in or exclude a 
diagnosis of PTSD.  In doing so, the 
examiner should comment on the medical 
evidence of record.  If the examiner 
diagnoses the Veteran as having PTSD, the 
examiner must specifically indicate the 
stressor or stressors underlying that 
diagnosis and offer an opinion as to the 
likelihood that there is a link 
established by the medical evidence 
between the Veteran's PTSD and such 
stressor(s).  If the examiner is unable 
to provide the requested information with 
any degree of medical certainty, the 
examiner should clearly indicate that.  
The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached, in a 
legible report.  

3.  To help avoid future remand, RO must 
ensure that the required actions have 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, corrective 
action should be undertaken before the 
claims file is returned to the Board.  
See Stegall v. West, 11 Vet. App. 268 
(1998).   

4.  After completing all requested 
development, and any additional 
notification deemed warranted, the issue  
on appeal should be reviewed in light of 
all the evidence of record.  If any 
benefit sought on appeal remains denied, 
the RO should furnish to the Veteran and 
his representative an appropriate 
Supplemental Statement of the Case (SSOC) 
that includes clear reasons and bases for 
all determinations, and afford them the 
appropriate time period for response.   

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The Veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals  

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

